Citation Nr: 0002198	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1993 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hypertension and a cerebrovascular 
accident.  The veteran filed a timely notice of disagreement, 
initiating this appeal.  

This appeal was originally presented to the Board in November 
1996, at which time it was remanded for additional 
development.  The appeal was then returned to the Board.  
When the Board initially received the claim in June 1999, an 
expert medical opinion, based on the evidence of record, was 
requested.  A VA physician prepared a September 1999 medical 
opinion letter, and the claim was again returned to the 
Board.  

FINDINGS OF FACT

1.  The veteran had a cerebrovascular accident in 1988, due 
to or resulting from hypertension, and he now has residual 
impairment.  

2.  The preponderance of the medical evidence does not 
establish that the veteran first incurred hypertension, or 
any other cardiovascular disability, during service, or 
within a year thereafter.  


CONCLUSION OF LAW

Service connection for a cardiovascular disability, to 
include hypertension, is denied.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's November 1954 service entrance 
examination, he had no prior history of hypertension or 
cardiovascular disability at the time he entered service, and 
none was noted at that time.  His blood pressure was 124/70.  
In March 1968, the veteran was hospitalized at a military 
facility for an unrelated orthopedic disability, and blood 
pressure readings of 150/102 were noted.  An impression of 
borderline hypertension was recorded, and he was transferred 
to another facility for evaluation.  At the second military 
hospital, the veteran's blood pressure was monitored by 
internal medicine personnel, and a reading of 150/84 was 
recorded.  His blood pressure was described as "not 
significantly elevated."  In September 1968, the veteran was 
afforded a annual physical examination, and blood pressure 
readings of 132/80 sitting, 134/80 lying down, and 128/86 
standing were noted.  His previous high blood pressure 
readings from 1966 were noted; however, these were described 
as resolved, with no complications or sequela.  The veteran 
was described as a "vascular hyperreactor."  A November 
1970 annual physical was afforded him which recorded blood 
pressure of 130/80 sitting, 132/82 standing.  At the time of 
his August 1974 service retirement physical evaluation, the 
veteran's blood pressure was 132/68 sitting, and 130/80 
standing.  Prior elevated blood pressure readings, without 
treatment or medication, were noted, but the current readings 
were within normal limits, and no cardiovascular disability, 
including hypertension, was diagnosed.  The veteran retired 
from active military service in January 1975.  

The veteran has received extensive VA treatment since his 
1988 cardiovascular accident, according to the medical 
evidence of record.  He has also been treated at numerous 
private medical facilities.  His diagnoses have included a 
history of cerebrovascular accident, hypertension, deep vein 
thrombosis, gastrointestinal bleeding, bronchitis, pneumonia, 
a seizure disorder, right side paresis, and peripheral 
vascular disease.  The veteran's medical care, both private 
and VA, is both extensive and ongoing.  He is currently 
taking several medications.  

In February 1993, the veteran filed a claim for service 
connection for residuals of a cerebrovascular accident, 
secondary to hypertension, which he asserted as initially 
incurred during active military service.  The RO considered 
the evidence of record and issued an August 1993 rating 
decision, denying the veteran's claim for service connection 
for hypertension and a residual cerebrovascular accident.  
The veteran's representative filed a September 1993 notice of 
disagreement, initiating this appeal.  The RO sent the 
veteran a November 1993 statement of the case, and he filed a 
November 1993 VA Form 9, perfecting his appeal.  A personal 
hearing before a hearing officer at the RO was also 
requested.  

A personal hearing at the RO was afforded the veteran in 
February 1994.  He was accompanied by his spouse and a 
friend.  The veteran's representative asserted that the 
service medical records clearly reflect the onset of 
hypertension during service.  Additionally, the veteran 
sought treatment for hypertension within a year of his 
service retirement, which would warrant service connection on 
a presumptive basis.  

A second personal hearing at the RO was afforded the veteran 
in October 1994. He was again accompanied by his spouse and a 
friend.  He testified that he was first diagnosed with 
hypertension during service, and has been on medication for 
this disease at all times since then.  After his retirement 
from service, his hypertension medication was provided by the 
VA medical center in Oakland, according to the hearing 
testimony.  

The veteran's claim was first presented to the Board in 
November 1996, at which time it was remanded for additional 
development.  In response to the Board's remand, the RO sent 
a letter to the veteran requesting any information he may 
have regarding any medical treatment he received following 
service.  The RO also conducted a search for the pre-1989 
medical treatment records discussed by the veteran at his 
personal hearings.  He stated he was treated at the "Oakland 
VA medical center," an apparent reference to the VA Acute 
Care Clinic adjacent to the Oakland campus of the University 
of Pittsburgh in Pittsburgh, PA.  In a February 1999 
statement, this VA medical center confirmed the lack of 
medical records for the veteran prior to 1989.  
The claim was returned to the Board in June 1999.  When the 
Board initially received the claim, an expert medical 
opinion, based on the evidence of record, was requested, and 
the Board sent a July 1999 letter to that effect to the 
Boston VA medical center.  A VA physician prepared a 
September 1999 medical opinion letter, and the claim was 
again returned to the Board.  The September 1999 VA medical 
opinion was authored by the chief physician of the Renal 
Section of the VA medical center in Boston, Mass., and was 
based upon his review of the full medical record, including 
the service medical records.  The VA doctor discussed the 
veteran's blood pressure readings during service, including 
those from March and April 1968.  He noted that at that time, 
the veteran was being hospitalized for malunion of a bone 
fracture, and there was no evidence that the veteran was 
treated or placed on medication for hypertension following 
the early 1968 readings.  Moreover, the remainder of the 
veteran's blood pressure readings were within normal limits, 
according to the VA examiner.  Regarding the description of 
the veteran in the service medical records as a "vascular 
hyperreactor," the VA physician stated this was "a non-
medical term and carries no specific diagnosis."  He further 
concluded that while it was difficult to say, based on the 
evidence, that "the patient DID NOT have hypertension while 
in the service, the absence of therapy and subsequent normal 
blood pressures suggest sustained hypertension developed at a 
later date."  Additionally, it was "probable that this 
patient may have had a predilection for the development of 
hypertension."  

Analysis

The veteran seeks service connection for a cardiovascular 
disability, to include hypertension.  Service connection will 
be awarded for any disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, certain statutorily enumerated disabilities, 
such as hypertension, will also be granted service connection 
if they manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
evaluating a claim, the VA must extend the benefit of the 
doubt to any claimant whenever the evidence is in balance 
between the positive and the negative.  38 U.S.C.A. § 5107(b) 
(West 1991).  

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  All relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the appellant is required to comply with the VA's duty to 
assist him.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
has stated that he received treatment, both private and VA, 
for hypertension immediately following service and continuing 
up to and beyond 1988, but those medical records have not 
been obtained and associated with the claims folder.  He has 
stated he was treated at the "Oakland VA medical center," 
an apparent reference to the VA Acute Care Clinic adjacent to 
the Oakland campus of the University of Pittsburgh; however, 
in a February 1999 statement, personnel at the Pittsburgh VA 
medical center confirmed a lack of medical records for the 
veteran prior to 1989 showing treatment at the Oakland 
Clinic.  The veteran has also stated he saw private 
physicians in several locations, including overseas, 
immediately subsequent to service for his hypertension, but 
he has not submitted evidence of such treatment.  The veteran 
was sent a letter in November 1996 asking for the any 
additional information regarding his treatment for 
hypertension between his 1975 retirement from service and his 
1988 cerebrovascular accident, but none has thus far been 
provided.  Without additional information, the VA is unable 
to obtain these private medical records, and has no further 
duties in this matter.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As a preliminary matter, the veteran's representative has 
argued in the November 1999 written brief presentation that 
the September 1999 VA medical opinion letter fails to address 
the questions posed by the Board in its July 1999 letter.  
According to the representative, this failure is a violation 
of the Court's holding in Stegall v. West, 11 Vet. App. 268 
(1998), in which Court stated the Board's remand orders carry 
the weight of law and require strict compliance.  Stegall at 
271.  Disregarding for now the question of whether the 
Stegall holding, concerning as it does Board remand orders, 
also applies to requests for medical opinion statements, the 
Board will consider the merits of the representative's 
assertion.  He argues that because the VA physician did not 
explicitly refer to all of the veteran's in-service 1968 
blood pressure readings, there was noncompliance with the 
Board's directives.  The Board disagrees.  According to the 
VA physician's September 1999 statement, he reviewed all the 
medical evidence of record, including the service medical 
records.  The mere fact that he did not explicitly cite all 
the veteran's 1968 blood pressure readings insufficient to 
find him in noncompliance with the Board's directives.  

After review of all evidence of record, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a cardiovascular disability, to include 
hypertension, and it must be denied.  

The veteran asserts that he initially developed hypertension 
during active military service, and this disability resulted 
in his 1988 cerebrovascular accident and resulting 
impairment.  In support of his claim, the veteran has 
submitted voluminous medical records, both private and VA, 
establishing a current diagnosis of hypertension, as well as 
right side paresis due to a cerebrovascular accident.  These 
medical facts have been rendered by competent medical experts 
and are uncontroverted in the record; thus, a current 
disability of hypertension and a cerebrovascular accident, 
with residual impairment, is conceded by the Board.  The 
issue becomes whether the veteran's well-established current 
disability results from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).

According to the service medical records, hypertension was 
suspected during the veteran's service period, and he was 
afforded a regular schedule of blood pressure readings for 
evaluation in April 1968.  An initial impression of 
borderline hypertension was noted.  However, upon further 
evaluation, his blood pressure readings were "not 
significantly elevated," according to an April 1968 military 
hospitalization report, and hypertension was not diagnosed, 
and no treatment or medication thereto was recommended.  At 
the time of his August 1974 service retirement physical 
evaluation, the veteran's blood pressure was 132/68 sitting, 
and 130/80 standing.  Prior elevated blood pressure readings, 
without treatment or medication, were noted, but the current 
readings were within normal limits, and no cardiovascular 
disability, including hypertension, was diagnosed.  

When the appeal was returned to the Board in June 1999, it 
was sent out for an expert medical opinion regarding the 
etiology of the veteran's hypertension. A VA physician 
prepared a September 1999 medical opinion letter, detailed 
above, based upon his review of the full medical record, 
including the service medical records.  The VA doctor 
discussed the veteran's blood pressure readings during 
service, including those from March and April 1968.  He noted 
that at that time, the veteran was being hospitalized for 
malunion of a bone fracture, and there was no evidence that 
the veteran was treated or placed on medication for 
hypertension following the early 1968 readings.  Moreover, 
the remainder of the veteran's blood pressure readings were 
within normal limits, according to the VA examiner.  
Regarding the description of the veteran in the service 
medical records as a "vascular hyperreactor," the VA 
physician stated this was "a non-medical term and carries no 
specific diagnosis."  He further concluded that while it was 
difficult to say, based on the evidence, that "the patient 
DID NOT have hypertension while in the service, the absence 
of therapy and subsequent normal blood pressures suggest 
sustained hypertension developed at a later date."  
Additionally, it was "probable that this patient may have 
had a predilection for the development of hypertension."  As 
there is no medical evidence to the contrary, the 
preponderance of the evidence clearly indicates the veteran's 
high blood pressure readings during service were acute and 
transitory in nature, and not indicative of chronic 
hypertension.  

Subsequent to service, the veteran's medical records reveal 
the 1988 onset of a cerebrovascular accident, due in part to 
hypertension, with residual right side paresis.  Neither the 
1988 medical diagnosis of hypertension, nor any other medical 
evidence of record, places the date of onset of hypertension 
or any other cardiovascular disability to the veteran's 
period of service, or within a year thereafter.  As the 
record currently stands, there is no medical evidence to 
bridge the more than 10 year gap between the veteran's 1975 
retirement and his 1988 cerebrovascular accident.  Thus, the 
preponderance of the evidence is against the veteran's claim.
The veteran and his accredited representative have repeatedly 
argued that the veteran's hypertension began during service, 
and was chronic thereafter.  This disability ultimately 
resulted in his 1988 cerebrovascular accident, and his 
residual impairment.  However, because neither the veteran 
nor his accredited representative are demonstrated to be 
competent medical experts, their assertions are not binding 
on the Board, and are insufficient to overcome the medical 
evidence of record.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  

In conclusion, the preponderance of the evidence is against 
the veteran's assertions that he first had the onset of 
chronic hypertension, or any other cardiovascular disability, 
during service, or within a year thereafter.  As such, his 
claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


ORDER

Service connection is denied for a cardiovascular disability, 
to include hypertension.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

